Citation Nr: 0022333	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-36 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for osteoarthritis, status 
post septic arthritis, of the left ankle, as secondary to 
service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.  

During the course of the appeal, in an August 1997 decision 
the Board remanded the case to the RO for further 
development.  After further development by the RO, the case 
has been returned to the Board for further appellate review.
  

FINDING OF FACT

The claim of entitlement to service connection for 
osteoarthritis, status post septic arthritis, of the left 
ankle, as secondary to service-connected bilateral foot 
disability, is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for osteoarthritis, status 
post septic arthritis, of the left ankle, as secondary to 
service-connected bilateral foot disability, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
the absence of evidence of a well-grounded claim, however, 
there is no duty to assist the claimant in developing the 
facts pertinent to the claim, and the claim must fail.  
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit, supra.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Certain conditions, including arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within a prescribed period of time after service, 
which is one year for arthritis.  The presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Moreover, when aggravation of a non-service 
connected disorder is proximately due to or the result of a 
service-connected condition, the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation is compensable.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1999).

The medical evidence in this case includes service medical 
records; private and VA clinical records, including 
statements, from 1963 through February 2000; and reports of 
VA examinations in December 1987, January and December 1992, 
and May 1998.  The veteran has also testified at a hearing in 
February 1996.  

There are no service medical records referable to the claimed 
left ankle arthritis disorder, and the report of an October 
1954 separation examination shows no such disorder.  Although 
service medical records show treatment for a pes planus 
condition shown at the September 1952 pre-induction 
examination, none of those treatment records show evidence 
referable to a left ankle arthritis disorder. 

After service, the first medical evidence showing complaints 
or treatment referable to the veteran's left ankle arthritis 
disorder is shown in 1991.  A September 1991 hospital summary 
report shows that the veteran indicated that he developed 
left ankle pain that month, with no history of trauma, or 
dental procedures or productive cough, just the acute onset 
of swelling and tenderness of the left ankle.  After 
examination the report contains a diagnosis of septic joint, 
left ankle (Streptococcus pyogenes).  A September 1991 VA 
consultation report shows that the veteran was seen for 
evaluation and further recommendations on antibiotic therapy 
for septic arthritis.  The veteran denied recent ankle 
trauma, but reported that he had had an injury to his ankle 
in 1953 and had had intermittent chronic pain and swelling 
since, though not to the degree on the present admission.  
After examination, the impression was septic arthritis of the 
left ankle, with Streptococcus pyogenes.

A January 1992 VA examination report shows complaints that 
the left foot swelled a lot, with constant pain in both feet, 
worse in the left.  An associated report of X-ray examination 
of both feet showed degenerative change and bony 
demineralization of the left foot, vascular calcification of 
both feet demonstrated, and no acute fracture or dislocation 
shown.    

Subsequent post-service medical records include various 
private and VA medical records, which show clinical treatment 
and examination for various complaints and conditions.  These 
records include records of treatment for arthritis of the 
left ankle.  

The report of a May 1998 VA examination shows complaints of 
severe left ankle pain, limiting the veteran's ability to 
walk.  That report contains findings from an April 1998 X-ray 
examination of the left foot and ankle, showing diffuse 
osteoporosis of the bones of the foot and mild degenerative 
changes in the left ankle joint.  The May 1998 report 
contains impressions of residuals of septic arthritis of the 
left ankle as diagnosed in February 1991; and of bilateral 
pes planus.  The examiner discussed his review of the 
veteran's medical history and gave a concluding opinion that 
he could find nothing to support any relationship between the 
veteran's septic arthritis for which the veteran was treated 
in 1991, and any injury which may have occurred to his feet 
between 1952 and 1954.  The examiner opined in this regard, 
that the claims file only supported a diagnosis of bilateral 
pes planus, which was also unlikely to be related to the 
veteran's service-connected injury.  Among the VA clinical 
records is a statement dated in February 2000 from a VA 
physician, stating the opinion that the arthritic left ankle 
condition of the veteran was caused by his bilateral foot 
condition.

Based on the foregoing evidence, the Board finds that the 
claim for service-connection for osteoarthritis, status post 
septic arthritis, of the left ankle, as secondary to service-
connected bilateral foot disability, is plausible, and 
therefore well grounded.  38 U.S.C.A. § 5107(a); Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board notes particularly 
in this regard, the above cited February 2000 VA opinion that 
the arthritic left ankle condition of the veteran was caused 
by his bilateral foot condition.  Although this conflicts 
with other competent evidence on the issue of nexus, it does 
make the veteran's claim plausible, and thereby well-
grounded.  Having determined that the claim is well grounded, 
the Board finds that further development is warranted as 
provided in the remand portion of this decision.


ORDER

The claim of entitlement to service connection for 
osteoarthritis, status post septic arthritis, of the left 
ankle, as secondary to service-connected bilateral foot 
disability, is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
osteoarthritis, status post septic arthritis, of the left 
ankle, as secondary to service-connected bilateral foot 
disability, is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that among the VA clinical records there is a 
two sentence statement dated in February 2000 from a VA 
physician, stating the opinion that the arthritic left ankle 
condition of the veteran was caused by his bilateral foot 
condition.  This opinion, however, is in direct conflict with 
an opinion provided during a May 1998 VA examination, that 
the examiner could find nothing to support any relationship 
between the veteran's septic arthritis, for which the veteran 
was treated in 1991, and any injury which may have occurred 
to his feet between 1952 and 1954.  That examiner further 
opined in this regard, that the claims file only supported a 
diagnosis of bilateral pes planus, which was also unlikely to 
be related to the veteran's service-connected injury.  Also, 
other medical evidence of record, including reports of other 
VA examinations, do not provide any opinion consistent with 
the February 2000 opinion that relates the veteran's left 
ankle disorder to service.  As such, other evidence tends to 
conflict with the  February 2000 opinion as to etiology of 
the claimed left ankle disorder.  

The Board notes that the February 2000 statement does not 
provide a basis for the cited opinion.  It is not clear 
whether that physician reviewed the claims file or examined 
the veteran prior to providing that opinion. 

The Board notes in this regard, that the Court has held that 
an assessment based solely on history provided by the veteran 
is of no probative value.  Reonal v. Brown, 5 Vet. App 458 
(1993).  A contemporaneous examination, with the examiner 
rendering an opinion, after a thorough review of the file, as 
to whether it is at least as likely as not that any current 
left ankle disorder is related to the veteran's period of 
service or to his service-connected bilateral foot disorder, 
is necessary in order to reach a proper determination in this 
matter.  

Therefore, the Board believes that a remand is necessary to 
request that the physician who provided the February 2000 
opinion (that the claimed arthritic left ankle disorder was 
caused by his service-connected bilateral foot condition), 
explain the basis for that opinion.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the VA 
physician who provided the February 17, 
2000 opinion (that the claimed arthritic 
left ankle disorder was caused by his 
service-connected bilateral foot 
condition); and request that physician to 
provide information regarding the basis 
of that opinion.  The physician should 
indicate whether or not that opinion was 
based on a contemporaneous examination, 
including all indicated studies, 
including X-rays; with the examiner 
rendering his opinion, only after a 
thorough review of the file.  

If so, then on that basis, that physician 
should provide clarification to his 
opinion; and provide an opinion as to 
whether it was at least as likely as not 
that any current left ankle disorder was 
related to the veteran's period of 
service or to his service-connected 
bilateral foot disorder.  In this 
connection, the physician should comment 
specifically on findings contained in the 
May 1998 VA orthopedic examination; and 
on opinions therein, including that the 
examiner could find nothing to support 
any relationship between the veteran's 
septic arthritis, for which the veteran 
was treated in 1991, and any injury which 
may have occurred to his feet between 
1952 and 1954.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the requested report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for 
osteoarthritis, status post septic 
arthritis, of the left ankle, as 
secondary to service-connected bilateral 
foot disability.  

3.  If the benefit sought on appeal here 
is not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative and they should be 
provided with an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


